Title: To Thomas Jefferson from Louis Philippe Gallot de Lormerie, 29 May 1801
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


               
                  Monsieur Le President,
                  Philadelphia 29. Ma 1801.
               
               une Absençe de cinq mois m’a Privé de L’avantage de Vous présenter plutôt mes respectueuses féliçitations sur L’honnorable Choix qu’a fait de Votre Personne Le Peuple américain pour premier Magistrat de cette Vaste & admirable République
               Aÿant L’honneur dEtre Connu de vous depuis prés de 15 ans & aÿant acquis Le titre de Propriétaire de 5277. acres dans ces Etats en votre Présence & sous Vos Auspiçes Je crois de mon devoir de vous presenter mon hommâge & vous demander la Continuation de Votre Estime dont Je suis Certain de n’avoir pas démèrité
               N’aÿant vendu aucune Portion de ces terres et dèsirant rèaliser quelques objets Superflus pour moi Je Propose au Gouvernement des Tapisseries très fines qui pouroient devenir un Prèsent fort utile pour Obtenir la paix des Puissances Barbaresques. Ces mêmes Objets etoient constamment Envoÿés de françe lors des négociations a tunis & Alger ou L’on Est trés Curieux de ces tapisseries françaises. Certainement les miennes reviendroient a trés bon compte et pouroient Epargner beaucoup d’argent au tresor des Etats unis,
               Je vous Prie de m’honorer d’une Réponse et dEtre persuadé du profond Respect de Votre tres humble & Dévoué Serviteur
               De Lormerie
             
               editors’ translation
               
                  Mr. President,
                  Philadelphia 29 May 1801
               
               An absence of five months has deprived me of the advantage of presenting to you sooner my respectful congratulations on the honorable choice that the American people have made of you as the first magistrate of this vast and admirable republic.
               Having the honor of being known to you for almost 15 years, and having acquired the title of landowner of 5,277 acres in those states in your presence and under your patronage, I feel it is my duty to present to you my respects and to ask you for the continuation of your esteem, of which I am certain I have done nothing to make myself undeserving.
               Having sold no part of those lands, and desiring to liquidate some objects that are superfluous for me, I am offering the government some very fine tapestries that might turn into a very useful present in obtaining peace with the Barbary powers. These articles were constantly sent from France during the negotiations in Tunis and Algiers, where they are very interested in these French tapestries. Certainly mine would end up being very inexpensive and might save the United States Treasury a lot of money.
               I beg you to honor me with a reply and to be persuaded of your very humble and devoted servant’s profound respect,
               
                  
                     De Lormerie
                  
               
            